Citation Nr: 0020767	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  93-02 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
shotgun wounds to the left anterior cervical region.  

2.  Entitlement to an increased evaluation for residuals of a 
shotgun wounds to the left hand and wrist, currently rated as 
10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974

This appeal arises from a March 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The case was remanded by the Board of Veterans' Appeals 
(Board) for additional development in November 1994 and again 
in November 1996.


FINDINGS OF FACT

1.  The veteran failed to report for examinations scheduled 
for May 1999 and again for October 1999 to obtain information 
needed to evaluate the residuals of shotgun wounds to the 
left anterior cervical region and the left hand and wrist.

2.  The RO issued a Supplemental Statement of the Case (SSOC) 
in October 1999 which noted that the veteran failed to report 
for VA examinations scheduled in May 1999 and again in 
October 1999; the SSOC was mailed to the latest address of 
record for the veteran; the veteran did not respond to the 
October 1999 SSOC or otherwise provide any reason for his 
failure to report for examinations scheduled for October 
1999.


CONCLUSION OF LAW

The claims for increased ratings for residuals of shotgun 
wounds to the left anterior cervical region and the left hand 
and wrist are denied as a matter of law.  38 C.F.R. § 3.655 
(1999); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant Laws and Regulations.  In general, an allegation of 
increased disability is sufficient to establish a well-
grounded claim when the veteran is seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As 
noted above, the Board remanded this case in November 1994 
and again in November 1996 for additional development.  No 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.326 (1998).  

Re-examinations will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  38 C.F.R. § 3.327(a) 
(1999).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause fails to 
report for such examination, or reexamination action in 
accordance with this section shall be taken.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(1999).  


Factual Background:  The veteran sustained wounds from a 
shotgun blast in December 1972.

Records from the Dallas County Hospital District reveal that 
the veteran suffered a stab wound to the right lower neck 
clavicle area in August 1983.

The veteran was hospitalized at a VA facility in March 1985 
for injuries sustained when he was picked up and thrown over 
a balcony falling one story and landing on concrete in the 
prone position.  He had been found moving but not responsive 
to command.  Closed head injury was the diagnosis.

On VA examination in April 1996, the veteran reported 
weakness and stiffness of the left upper extremity.  The 
examiner observed the veteran removing his shirt by elevating 
his left arm above the horizon.  The examiner did not observe 
any functional difficulty, loss of movement or significant 
pain as the veteran removed his shirt.  Examination of the 
chest and upper extremities failed to demonstrate any 
significant atrophy, evidence of muscle loss or muscular 
deficits.  

The veteran sought treatment at VA in September 1996 for left 
wrist pain.  He complained of pain with movement or picking 
up anything.  X-rays of the left wrist revealed metallic shot 
in the soft tissues of the left hand and wrist.  Joint 
surfaces were smooth.  There were no fractures or other 
abnormality.  

October 1996 VA records reveal that the veteran had 
irritating shrapnel in the left wrist.  Physical examination 
revealed a palpable .5 x .4 centimeter mass in the left lower 
medial forearm which was removed.  

In November 1996 VA records included a notation of 
symptomatic foreign bodies in the left elbow.  Two metallic 
foreign bodies were removed from the left elbow.  

The Board remanded the veteran's claim in November 1996.  The 
purpose of the remand was to clarify whether or not any 
current sensory deficits of the left upper extremity were 
related to a non-service connected closed head injury or to 
the service-connected residuals of shotgun wounds.  The RO 
arranged for the veteran to be scheduled for VA examinations.  

VA orthopedic examination in May 1997 revealed no 
neurovascular deficits, swelling, crepitus or effusions of 
the veteran's left hand.  Examination of the veteran's left 
wrist was unremarkable.  There was no effusion, swelling or 
crepitus.  Range of motion was normal.  Examination of the 
neck revealed a 19 centimeter postoperative curvilinear 
anterior collar type scar.  Range of motion of the cervical 
spine was extension to 60 degrees and flexion to 70 degrees.  
He could laterally flex his neck to 40 degrees to the left 
and right.  He could rotate his cervical spine 80 degrees to 
the left and right.  The examiner could not palpate any 
abnormality or tenderness.  The physician concluded that the 
veteran's pain, based on medical impairment, would be 
minimal.  In regard to flare ups he indicated that in his 
opinion any loss secondary to flare ups would be negligible.  
The examiner indicated that the veteran's subjective 
complaints were far greater than what could be determined 
objectively.

VA neurological examination in May 1997 noted that the 
veteran had problems resulting from a shotgun blast in 1972 
and from being thrown off a second floor balcony in the 
1980's, sustaining a closed head injury.  The examiner was 
asked to separate which of the veteran's left sided problems 
were related to the head injury and which were related to the 
shotgun wounds.  The examiner noted that the veteran came to 
the office with a protective flexion of the left arm.  He 
kept the left arm tightly close to his body.  Inspection 
revealed that he had some muscle wasting.  On his forearm, 
the radial surface was definitely wasted.  Comparison of the 
right and left revealed definite wasting of the radial 
muscle.  Also noted was some wasting of the biceps muscle and 
mild wasting of the left shoulder deltoid muscle.  
Coordination and skill of movement of the left upper 
extremity were definitely impaired.  He could carry out 
finger movements but they were slow and clumsy.  He could not 
thoroughly extend the fingers of his left hand.  Left forearm 
flexion and extension were definitely weaker than at the 
right side.  There was mild pronation of the left arm.  The 
VA examiner of the peripheral nerves wrote the following:

So, indeed we do see some functional 
difficulty in the left arm which may be 
due to both types of injuries.  I have 
discussed his case with Dr. Frost, the 
orthopedic specialist, who was less 
impressed with the veteran's functional 
disability, but we did agree with the 
mild muscle wasting and the diminished 
reserves of this veteran with a so called 
flare up after sustained physical 
efforts.  We did see the origin of this 
just as well from the closed head injury 
as from the gunshot wound and many years 
after the episode cannot be reliably 
separated from each other.  

Diagnostic Impression:  History of the 
two traumas as described in the previous 
paragraphs, currently disability is 
weakness and muscle wasting of the left 
arm as described in the text.  The radial 
ulnar and axillary nerves are involved in 
this injury.  It is the opinion of the 
examiner that the closed head injury is 
much more contributory of the wasting and 
functional difficulty of this veteran, 
than his gunshot wound.  

In April 1998 the veteran's representative informed the RO of 
the veteran's current address on Hooper Drive.

In a communications received from the veteran's 
representative in June 1998, February 1998, and April 1999, 
the veteran's address was listed as Hopper Drive rather than 
Hooper Drive.

A computer generated sheet reveals that a request for 
examination was initiated in May 1999.  Examinations were 
requested and then canceled due to the veteran's failure to 
report for examination.  The sheet listed the veteran's 
address as Hopper Drive.

In July 1999 the veteran's representative submitted a 
memorandum.  At the bottom of the sheet it was noted that 
copies were sent to the veteran at Hopper Drive.

The RO sent the veteran a supplemental statement of the case 
(SSOC) in August 1999, listing his address as Hooper Drive.  
The SSOC noted that the veteran had failed to report for the 
scheduled VA examinations.  The SSOC included the regulations 
regarding failure to report for examination.  The RO 
continued to deny an increased rating.  

The veteran submitted an August 1999 statement, listing his 
address as Hooper Drive.  He asserted that he had not 
received notice to report for the compensation examination.  
In the September 1999 Memorandum the veteran's representative 
requested that the veteran be rescheduled for a VA 
examination.  

In September 1999 the RO requested that the veteran be 
scheduled for additional VA examinations.  His address was 
listed as the address given by the veteran in his August 1999 
statement.

An October 1999 computed generated sheet reveals that the 
veteran was scheduled for VA examinations.  The examinations 
were canceled because the veteran failed to report.  

In October 1999 the RO issued the veteran a supplemental 
statement of the case, again using the address given by the 
veteran in August 1999.  The RO informed the veteran that he 
had failed to appear for scheduled VA examinations.  The RO 
continued the denial of the claim for increased ratings.  


Analysis.  In this case, the RO fulfilled its statutory duty 
to assist the veteran in developing the facts pertinent to 
his claim by ordering pertinent examinations.  38 U.S.C.A. 
§ 5107(a); see also Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).  

In Dusek v. Derwinski, 2 Vet. App. 519 (1992), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that "under VA regulations, it is incumbent upon the veteran 
to submit to VA examinations if he is applying for, or in 
receipt of, compensation."  This Court also noted that "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The Court, in similar circumstances in Hyson v. Brown, 5 Vet. 
App. 262 (1993), held that the burden is on VA to demonstrate 
that notice was sent to appellant's latest address of record.  
In addition, VA must show that appellant lacked "adequate 
reason" or "good cause" (see 38 C.F.R. § 3.655) for failing 
to report for the scheduled examination.

Although the claims folder does not include a copy of any 
notice to the veteran of the date of the scheduled VA 
examinations, the Court has held there is a presumption of 
regularity under which it is presumed that government 
officials have properly discharged their official duties.  
See United States v. Chemical Foundation, Inc., 272 U.S. 1, 
14-15 (1926); Ashley v. Derwinski, 2 Vet. App. 307, 308 
(1992) (Ashley II); see also Mindenhall v. Brown, 7 Vet. App. 
271 (1994).  Therefore, VA is presumed to have properly 
discharged its official duty to mail notice to the veteran of 
the scheduled examinations.  The presumption of regularity is 
not absolute; it may be rebutted by the submission of "clear 
evidence to the contrary".  Ashley II, 2 Vet. App. at 309 
(citing Rosler v. Derwinski, 1 Vet. App. 241, 242 (1991)); 
see also YT v. Brown, 9 Vet. App. 195, 199 (1996); 
Mindenhall, 7 Vet. App. at 274; Ashley I, supra.  

In this case unlike in Hyson v. Brown, 5 Vet. App. 262 
(1993), there is no indication that the notice of the 
examinations scheduled for October 1999 was returned to VA by 
the Postal Service or that the address to which it was send 
was incorrect.  See Jones v. West, 12 Vet. App. 98 (1998).  
Therefore the presumption of regularity has not been 
rebutted.  

In Wamhoff v. Brown, 8 Vet. App. 517 (1996), the Court found 
that notice of a required VA examination mailed to the 
veteran's sole address on file was sufficient to trigger the 
veteran's duty to appear for such examination, although the 
evidence in that case later revealed that the veteran did not 
in fact receive such notification because he was not in fact 
residing at that address.  

When a claimant fails to appear for a scheduled examination 
pursuant to a claim for an increased rating, 38 C.F.R. § 
3.655(b) dictates that the claim be denied unless the 
appellant has good cause for his failure to appear.  Engelke 
v. Gober, 10 Vet. App. 396 (1997).

The October 1999 SSOC notified the veteran that he had failed 
to report for examinations scheduled for October 1999.  The 
veteran did not respond.  There has been no direct 
communication from the veteran since August 1999.  The 
veteran's representative in statements dated in January and 
February 2000 did not offer any alternate address for the 
veteran or a good cause for his failure to appear.

As noted above, when a claimant fails to appear for a 
scheduled examination pursuant to a claim for an increased 
rating, 38 C.F.R. § 3.655(b) dictates that the claim be 
denied unless the appellant has good cause for his failure to 
appear.  As no good cause has been offered for the veteran's 
failure to report for the examinations scheduled for October 
1999, the veteran's claim for increased ratings must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

The claims for increased ratings for residuals of shotgun 
wounds to the left anterior cervical region and the left hand 
and wrist are denied as a matter of law.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

